The People appeal from two judgments of dismissal, after orders sustaining general demurrers to the informations. *Page 185 
The defendants Schlachter and Gartman were charged with violations of section 549 of the Penal Code, by presenting four separate false proofs of loss against four different companies upon contracts of insurance and indemnity, for personal injuries claimed to have been sustained in four separate accidents. The names of the insurance carriers are set out in the several counts of the information as the parties to whom the false proofs of loss were presented.
Defendant LaPierre was accused of the same description of crime as those above mentioned.
[1] According to appellant's brief: "The demurrer was sustained on the ground that section 549 of the Penal Code is so limited by the headline of the chapter in which it appears, and the headnote of the section itself, that it does not cover false proofs of loss made on policies or contracts of accident insurance."
As originally enacted in 1872, section 549 of the Penal Code read as follows: "Every person who presents or causes to be presented any false or fraudulent claim, or any proof in support of any such claim, upon any contract of insurance for the payment of any loss, or who prepares, makes or subscribes any account, certificate of survey, affidavit, or proof of loss, or other book, paper, or writing with intent to present or use the same, or to allow it to be presented or used in support of any such claim, is punishable by imprisonment in the state prison not exceeding three years, or by a fine not exceeding one thousand dollars, or by both."
Section 549 is a section within chapter XI of title XIII of part I of the Penal Code. Prior to 1923, the chapter headnote read thus: "Fraudulent Destruction of Property Insured." The headnote of section 548 was, "Burning or destroying property insured." The headnote of section 549 was, "Presenting false proofs in support of a claim upon a policy of insurance." By amendment in the year 1923 (Stats. 1923, p. 727), all of these headnotes were eliminated. It follows that the decision of this court in Matter of Wilson, 30 Cal.App. 567 [158 P. 1050] (year 1916), has no application to the law as it is now. The 1923 amendment of section 549 also changed the descriptive words referring to the subject included by substituting for the words "any contract of insurance", the words "any contract or policy of insurance or indemnity whatsoever". *Page 186 
We are of the opinion that since its amendment the section is broad enough to cover accident and public liability insurance such as is at issue in the case before us.
The judgments are reversed and the actions remanded to the trial court for further proceedings in accord with this decision.
Conrey, P.J., and Houser, J., concurred.